ACCEPTED
                                                                                                      06-15-00012-CR
                                                                                           SIXTH COURT OF APPEALS
                                                                                                 TEXARKANA, TEXAS
                                                                                                 7/29/2015 2:04:10 PM
                                                                                                     DEBBIE AUTREY
                                                                                                               CLERK

No. 06‐15‐00012‐CR, 06‐15‐00013‐CR, 06‐15‐00014‐CR, 06‐15‐00015‐CR, 06‐15‐00016‐CR, 06‐15‐00017‐
                                                  CR
                                                                                  FILED IN
                                   In the Court of Appeals for the         6th COURT OF APPEALS
                                        Sixth District of Texas              TEXARKANA, TEXAS
                                            At Texarkana                   7/29/2015 2:04:10 PM
                                                                               DEBBIE AUTREY
                                      ——————————                                   Clerk
                                       GARY MORROW,
                                           Appellant

                                                  v.

                                        STATE OF TEXAS,
                                            Appellee

                                      ——————————

                       FIRST MOTION FOR EXTENSION OF TIME
                    TO FILE BRIEF OF APPELLANT GARY MORROW

                                      ——————————

        COMES NOW, Micah Belden, Counsel for Gary Morrow, and moves for a thirty day

extension of time and would show:

        The Court Reporter’s record was filed on June 29, 2015. Counsel has been unable to file

his Appellant’s brief herein by July 29, 2015 due to the extremely large volume of the record in

this case, along with Counsel’s obligations in other cases including trial this week. Counsel

requests an extension of time to August 28, 2015 in which to file Appellant’s brief and represents

that it should be filed on or before that date.

Respectfully submitted,
/s/ Micah Belden
Micah Belden
711 N. Travis
Sherman, TX 75090
Telephone: (903) 744-4252
Fax: (903) 893-1734
State Bar No. 24044294
Board Certified in Criminal Law
Texas Board of Legal Specialization


                                CERTIFICATE OF SERVICE

       I do hereby certify that on this July 29, 2015, a true and correct copy of this motion was
forwarded by email to:

Brad Setterberg
Assistant Fannin County District Attorney
101 E. Sam Rayburn, Third Floor
Bonham, TX 75418
                                                                      _______/s/______________
                                                                                   Micah Belden